EXHIBIT 10.5 Execution Version CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENTDated as of March 14, 2017byReal Alloy Canada Ltd.,as Canadian Borrower,andEACH OTHER GRANTORFROM TIME TO TIME PARTY HERETOin favour ofBank of America, N.A.,as Agent TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 1 Section 1.1 Definitions. 1 Section 1.2 Certain Other Terms. 4 ARTICLE II GUARANTEE 5 Section 2.1 Guarantee 5 Section 2.2 Intentionally Deleted 6 Section 2.3 Authorization; Other Agreements 6 Section 2.4 Guarantee Absolute and Unconditional 6 Section 2.5 Waivers 7 Section 2.6 Reliance 8 ARTICLE III GRANT OF SECURITY INTEREST 8 Section 3.1 Collateral 8 Section 3.2 Grant of Security Interest in Collateral 9 Section 3.3 Exception to Last Day. 9 Section 3.4 Attachment. 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES 9 Section 4.1 Title; No Other Liens 10 Section 4.2 Perfection and Priority 10 Section 4.3 Jurisdiction of Organization; Chief Executive Office. 10 Section 4.4 Locations of Inventory, Equipment and Books and Records. 11 Section 4.5 Pledged Collateral. 11 Section 4.6 Instruments and Chattel Paper Formerly Accounts 11 Section 4.7 Intellectual Property. 11 Section 4.8 Specific Collateral 12 Section 4.9 Enforcement 12 Section 4.10 Representations and Warranties of the Credit Agreement 12 ARTICLE V COVENANTS 12 Section 5.1 Maintenance of Perfected Security Interest; Further Documentation and Consents 12 -i- Section 5.2 Changes in Locations, Name, Etc 13 Section 5.3 Pledged Collateral. 14 Section 5.4 Accounts. 15 Section 5.5 Futures Accounts 15 Section 5.6 Delivery of Instruments and Chattel Paper and Control of Investment Property, Letter-of-Credit Rights 15 Section 5.7 Intellectual Property. 16 Section 5.8 Notices 17 Section 5.9 Controlled Securities Account 17 ARTICLE VI REMEDIAL PROVISIONS 17 Section 6.1 PPSA and Other Remedies. 17 Section 6.2 Accounts and Payments in Respect of Intangibles. 20 Section 6.3 Pledged Collateral. 21 Section 6.4 Proceeds to be Turned over to and Held by Agent 22 Section 6.5 Sale of Pledged Collateral. 23 Section 6.6 Deficiency 23 ARTICLE VII AGENT 23 Section 7.1 Agent's Appointment as Attorney-in-Fact. 23 Section 7.2 Authorization to File Financing Statements 25 Section 7.3 Authority of Agent 25 Section 7.4 Duty; Obligations and Liabilities. 26 ARTICLE VIII MISCELLANEOUS 26 Section 8.1 Reinstatement 26 Section 8.2 Release of Collateral. 27 Section 8.3 Independent Obligations 27 Section 8.4 No Waiver by Course of Conduct 27 Section 8.5 Amendments in Writing 28 Section 8.6 Additional Grantors; Additional Pledged Collateral. 28 Section 8.7 Intentionally Deleted 28 Section 8.8 Notices 28 Section 8.9 Successors and Assigns 28 -ii- Section 8.10 Counterparts 28 Section 8.11 Severability 28 Section 8.12 Governing Law 29 Section 8.13 Waiver of Jury Trial 29 Section 8.14 Permitted Liens. 29 Section 8.15 Intentionally Deleted. 29 Section 8.16 Amalgamation. 29 ANNEXES AND SCHEDULES Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form of Intellectual Property Security Agreement Schedule1 Filings Schedule2 Jurisdiction of Organization; Chief Executive Office; Registered Office Schedule3 Location of Inventory and Equipment Schedule4 Pledged Collateral -iii- This CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT (including all exhibits, annexes and schedules hereto, as the same may be amended, modified and/or restated from time to time, this "Agreement"), dated as of March 14, 2017, by Real Alloy Canada Ltd. (the "Canadian Borrower")and each of the other entities listed on the signature pages hereof or that becomes a party hereto pursuant to Section 8.6 (together with the Canadian Borrower, the "Grantors" and each, a "Grantor"), in favour of Bank of America, N.A., a national banking association, in its capacity as administrative agent (in such capacity, together with its successors and permitted assigns, "Agent")for the Lenders, the L/C Issuers and each other Secured Party (each as defined in the Credit Agreement referred to below) under the Credit Agreement and the other Loan Documents.
